DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 2/24/2021 are as follows:
	Claim 1 is amended,
	Claims 12-25 are canceled,
	Claims 28-34 are new,
	Claims 1-11 and 26-34 are currently pending. 

Claim Objections
4.	Claims 28 and 31 are objected to because of the following informalities:   
Claim 28 recites “a first_flow” in line 4, and should recite --a first flow--. 
Claim 31 recites “a first_flow” in line 4, and should recite --a first flow--. 

---Appropriate correction is required

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 28-32 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 28 recites “the holding tank” in lines 9-10, which is unclear as there is a lack of proper antecedent basis. For examining purposes the limitation will be interpreted as --a holding tank--.
b.	Claim 28 recites “the heat exchanger” in line 24, which is unclear as there is a lack of proper antecedent basis. For examining purposes the limitation will be interpreted as --the heat exchange device--. 
c.	Claim 30 recites “wherein the holding tank can be drained from a low point drain in mechanical communication with the holding tank or can be drained via a recirculation loop drain prior to reentering the holding tank” in lines 1-3, which is unclear as it is unclear is these recited drains are referring to the same drains recited in claim 29. For examining purposes they will be interpreted as the same drains. 

e.	Claim 32 recites “the covered tank” in line 1, which is unclear as the limitation lacks proper antecedent basis. For examining purposes the limitation will be interpreted as --the covered holding tank--. 
f.	Claims 29, 30, and 34 are rejected to on the basis of their dependency on claims 28 and 31. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-4, 7, 8, 10, 11, 28-30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus et al. (U.S. Patent Publication No. 2009/0242005, “Gaus”, previously cited) in view Vroom (U.S. Patent Publication No. 2011/0048342, previously cited) in further view of Ecker et al. (PCT Publication WO2005055798A1, “Ecker”, previously cited).

Regarding Claim 1, Gaus discloses a thermal transfer system for operation with a water consuming industrial apparatus (2, 7, 12) of a type conventionally connected (i) to receive a first flow comprising relatively cool potable water (“fresh water”, ¶0033, relative to the effluent) which passes along a first path (15) from a water supply, and (ii) to discharge a second flow 
a controller (22); and
a heat exchange device (9, 17, 18) connected to receive (i) the first flow of relatively cool potable water from the water supply (via 15) without water in the first flow first undergoing active heating (free water, ¶0033), (ii) with the covered holding tank (4) positioned to receive the second flow of relatively hot effluent prior to entering the heat exchange device (¶0032), and (iii) the heat exchange device configured to transfer thermal energy from the second flow of relatively hot effluent to the relatively cool potable water to elevate the temperature of the relatively cool potable water to transform the first flow into a flow of relatively hot potable water without active heating (¶0032), wherein the controller selectively provides the flow of relatively hot potable water (relative to the relatively cool water) along the second path to the industrial appliance based on a determination that the temperature of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of relatively hot potable water to meet a predetermined condition for operation of the industrial appliance (¶ 0041, as the controller ensures the temperature of the effluent maintains a minimum temperature).
However, Gaus does not explicitly disclose wherein the industrial apparatus receives a first flow through a first water heater to provide a first flow of heated potable water with which the apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable 


    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale



Regarding Claim 2, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus, as modified, does explicitly discloses wherein the first and second paths each provide for flow of preheated water through a booster water heater for further temperature elevation, in accord with another predetermined condition, before the industrial apparatus utilizes the preheated water to perform processing. However, Vroom discloses wherein the first and second paths (see annotated fig 3 below) each provide for flow of preheated water through a booster water heater (15) for further temperature elevation, in accord with another predetermined condition (temperature of water, ¶ 0024), before the industrial apparatus utilizes (152) the preheated water to perform processing. It would have been obvious to a person of ordinary skill in the art at the time of the invention for Gaus, as modified, to provide the booster heater of 

    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale


	Regarding Claim 3, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses a holding tank (4) connected to receive effluent from the industrial apparatus (2, 7, 12) and provide the effluent to the heat exchange device (9, 17, 18). 
However, Gaus, as modified, does not explicitly disclose wherein the holding tank includes sensors which provide signals to the controller indicating relative levels of effluent in the holding tank, the controller: (i) responsive to a relatively low effluent level by causing a fluid line to add fluid to the holding tank and (ii) responsive to a relatively high effluent level by 

Regarding Claim 4, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus, as modified, further discloses wherein, when the controller causes a portion of the effluent to flow from the holding tank (4, Gaus) to the drain (25, Gaus, in view of Ecker, see rejection of claim 3 above), the effluent flows through the heat exchange device (9, 17, 18, Gaus).

	Regarding Claim 7, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the controller (22) monitors and uses sensed data to determine when to provide flow along the second path based on availability of suitable effluent for thermal transfer in the heat exchange device (9, 17, 18, ¶ 0041).


	Regarding Claim 8, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus, as modified, further discloses wherein the executable program monitors and uses sensed data (see rejection of claim 7 above) to determine when there is flow of effluent from the industrial appliance (to maintain the temperature of the effluent, ¶ 0041) and to actively move the flow of effluent from the industrial appliance to the heat exchange device (by adding potable water to the system, ¶ 0040). 

	Regarding Claim 10, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the industrial appliance (2, 7, 12) is a commercial dishwasher (¶ 0027).

	Regarding Claim 11, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus, as modified, does not explicitly disclose wherein the predetermined condition is that the second flow of heated potable water has a minimum temperature or that there is a minimum difference in temperature between water entering the heat exchange device 

    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale


	Regarding Claim 28, Gaus discloses a  thermal transfer system for operation with a water consuming industrial apparatus (2, 12, 13) of a type conventionally connected (i) to receive a first flow comprising relatively cool potable water (“fresh water”, ¶0033, relative to the 
a controller (22); and
a heat exchange device (9, 17, 18) connected to receive the first flow of relatively cool potable water from the water supply (via 15) without water in the first flow first undergoing active heating (fresh water, ¶0033), with the holding tank (4) positioned to receive the second flow of relatively hot effluent prior to entering the heat exchange device (¶0032), and the heat exchange device configured to transfer thermal energy from the second flow of relatively hot effluent to the relatively cool potable water to elevate the temperature of the relatively cool potable water to transform the first flow into a flow of relatively hot potable water without active heating (¶0032), wherein the controller 
(i) selectively provides the flow of relatively hot potable water along the second path to the industrial appliance based on a determination that the temperature of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of relatively hot potable water to meet a predetermined condition for operation of the industrial appliance (¶0041, as the controller ensures the temperature of the effluent maintains a minimum temperature), and
(ii) selectively moves the relatively hot effluent between the heat exchange device (9, 17, 18), holding tank (4) and drain (16) of the industrial apparatus (¶0032).
However, Gaus does not explicitly disclose wherein the industrial apparatus receives a first flow through a first water heater to provide a first flow of heated potable water with which 


    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale

Gaus, as modified, does not explicitly disclose wherein the controller selectively provides flow of the relatively hot potable water along the second path to the industrial appliance based on a determination that the volume of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance. Ecker, however, discloses a thermal storage system (fig 2) wherein a controller ensures the volume of effluent (in 15) is sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance (14, page 8, lines 21-26 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to determine a sufficient volume of effluent for processing such 

Regarding Claim 29, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the holding tank (4) has two independent drains (7, 16). 

Regarding Claim 30, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the holding tank (4) can be drained from a low point drain (16) in mechanical communication with the holding tank (¶0032) or can be drained via recirculation loop drain (7) prior to reentering the holding tank (¶0028). 

Regarding Claim 32, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus further discloses wherein the covered tank (4) is sealed (via the casing of 1). 

9.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, and Ecker as applied to claim 1 above, and further in view of Weymouth (U.S. Patent No. 7,296,694, previously cited).

Regarding Claim 5, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. Gaus, as modified, further discloses wherein: operation in accord with the conventional connection provides flow along the first path (as taught by Vroom, see annotate fig 

    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale


 Alternatively, since the claim language does not positively recite a greases trap, and Gaus, as modified, is capable of having the flow from the drain lead to a grease trap, the limitation is considered intended use. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Gaus, as modified, which is capable of being used in the intended manner, i.e., having the flow from the drain to lead to a grease trap. 

Regarding Claim 6, the combination of Gaus, Vroom, Ecker, and Weymouth discloses all previous claim limitations. Gaus, as modified, further discloses where the effluent flow path, along  
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Gaus, as modified, which is capable of being used in the intended manner, i.e., extending into the sewer.   

10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, and Ecker as applied to claim 7 above, and further in view of Botts (U.S. Patent Publication No. 2010/0117625, previously cited).

Regarding Claim 9, the combination of Gaus, Vroom, Ecker, and Weymouth discloses all previous claim limitations. However, they do not explicitly disclose wherein the executable program monitors and uses sensed data to determine water consumption and energy use by the industrial appliance. Botts, however, discloses an energy monitoring system (fig 2) which . 

11.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, and Ecker as applied to claim 3 above, and further in view of Zhang (Chinese Patent Publication CN203785026U, previously cited).

Regarding Claim 26, the combination of Gaus, Vroom, Ecker, and Weymouth discloses all previous claim limitations. However, they do not explicitly disclose a section of coiled copper piping positioned to wrap around the holding tank to receive the flow of potable water for preliminary transfer of thermal energy before the potable cold water enters the exchange device for further transfer thermal energy from the hot effluent. Zhang, however, disclose a thermal transfer system (fig 1) wherein a coiled copper piping (2, ¶ 0026) positioned to wrap around a furnace (21) to the receive the flow of water for preliminary transfer of thermal energy (before 3) the relatively cool water enters a exchange device (3) for further transfer of the thermal energy. It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to provide the copper coil piping of Zhang around the holding tank to provide additional heat transfer from the effluent to the water and thus improve the efficiency of the system. 

12.	Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, and Ecker as applied to claim 1 above, and further in view of Theberge et al. (U.S. Patent Publication No. 2016/0003564, “Theberge”, previously cited).

Regarding Claim 27, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller and the heat exchange device are a portable unit attachable to receive the flows of potable water and effluent with a plurality of quick disconnect connectors. Theberge, however, discloses a thermal transfer system (figs 1) wherein a controller and heat exchange exchange device (as can be seen in fig 46) are portable (as evident in fig 1) attachable to receive the flow of potable water and effluent with a plurality of connections (¶ 0189-0192). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to provide the system in a portable housing in order to allow it to be easily move from to different apparatus, thus improving the versatility of the system. 
Gaus, as modified, does not explicitly disclose the use of the quick connector. However, the Examiner takes Official Notice that it is old and well known in the art of dishwashers to provide quick connectors in order to provide easy attachment and it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to provide quick connectors. 

13.	Claims 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus et al. (U.S. Patent Publication No. 2009/0242005, “Gaus”, previously cited) in view Vroom (U.S. Patent Publication No. 2011/0048342, previously cited) in further view of Ecker et al. (PCT Publication WO2005055798A1, “Ecker”, previously cited) and in further view of Boothe (U.S. Patent No. 3,404,700).

Regarding Claim 31, Gaus discloses a thermal transfer system for operation with a water consuming industrial apparatus (2, 7, 12) of a type conventionally connected (i) to receive a first flow comprising relatively cool potable water (“fresh water”, ¶0033, relative to the effluent) which passes along a first path (15) from a water supply, and (i) to discharge a second flow comprising relatively hot effluent (“waste water”, relative to the fresh water), comprising the heated water used in the processing, into a drain (16, ¶0032) of the industrial apparatus, the system comprising:
a controller (22); and
a heat exchange device (9, 17, 18) connected to receive (i) the first flow of relatively cool potable water from the water supply (via 15) without water in the first flow first undergoing active heating (“fresh water, ¶0033), (ii) the holding tank (4) positioned to receive the second flow of relatively hot effluent prior to entering the heat exchange device (¶0032), and (iii) the heat exchange device configured to transfer thermal energy from the second flow of relatively hot effluent to the relatively cool potable water to elevate the temperature of the relatively cool potable water to transform the first flow into a flow of relatively hot potable water without active heating (¶0032), wherein the controller selectively provides the flow of relatively hot potable water along the second path to the industrial appliance based on a determination that the temperature of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of relatively hot potable water to meet a predetermined 
However, Gaus does not explicitly disclose wherein the industrial apparatus receives a first flow through a first water heater to provide a first flow of heated potable water with which the apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable water flowing along the first path from the first water heater to the industrial apparatus. Vroom, however, discloses thermal transfer system (fig 3) wherein an industrial apparatus (152) receives water from a first path (see annotated fig 3 below) from a first water heater (20, “hot water heater”, ¶0002) to provide a first flow of heated potable water with which apparatus performs processing and wherein the heat exchange device provides relatively hot potable water along a second path to the industrial appliance in lieu of actively heated potable water flowing along the first path from the first water heater to the industrial apparatus (¶0003). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus to provide the first path of Vroom in order to ensure sufficient water temperature is used in the industrial apparatus. 


    PNG
    media_image1.png
    596
    838
    media_image1.png
    Greyscale

Gaus, as modified, does not explicitly disclose wherein the controller selectively provides flow of the relatively hot potable water along the second path to the industrial appliance based on a determination that the volume of effluent available for thermal transfer within the heat exchange device are sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance. Ecker, however, discloses a thermal storage system (fig 2) wherein a controller ensures the volume of effluent (in 15) is sufficient to generate a sufficient supply of potable water to meet a predetermined condition for operation of the industrial appliance (14, page 8, lines 21-26 of translation). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Gaus, as modified, to determine a sufficient volume of effluent for processing such 
Gaus, as modified, does not explicitly disclose wherein the controller is configured to prefill the holding tank with potable water prior to operation of the industrial apparatus. Boothe, however, teaches an industrial apparatus (10, fig 1) wherein a controller (col 2, line 30) is configured to prefill the holding tank (18) with potable water prior to operation of the industrial apparatus (col 3, lines 42-46). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gaus, as modified, to prefill the industrial apparatus before use in order to ensure that the pump (6) operates at the correct pressure and thus reduce the chance of mechanical failure. 

14.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, and Ecker as applied to claim 1 above, and further in view of Thiyagarajan (U.S. Patent Publication No. 2013/0333238).

Regarding Claim 33, the combination of Gaus, Vroom, and Ecker discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller comprises a programmable microprocessor. Thiyagarajan, however, discloses a heat transfer system (fig 7) wherein the controller (137) comprises a programmable microprocessor (¶0023). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gaus, as modified, to have the controller be a programmable microprocessor in order to allow for the user to modify the function of the system, thus improving its versatility. 


15.	Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaus, Vroom, Ecker, and Boothe as applied to claim 31 above, and further in view of Thiyagarajan (U.S. Patent Publication No. 2013/0333238).

Regarding Claim 34, the combination of Gaus, Vroom, Ecker, and Boothe discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller comprises a programmable microprocessor. Thiyagarajan, however, discloses a heat transfer system (fig 7) wherein the controller (137) comprises a programmable microprocessor (¶0023). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Gaus, as modified, to have the controller be a programmable microprocessor in order to allow for the user to modify the function of the system, thus improving its versatility.

Response to Arguments
16.	Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive. 
a.	Applicant argues (page 9) that Gaus fails to teach the holding tank being covered as sealed as now required by the claims. The Examiner respectfully disagrees; the holding tank (4) of Gaus is covered and sealed by the casing of the dishwasher (1) and thus meets the claim language.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763